Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated May 17, 2022, has been received. By way of this reply, Applicant has amended claims 1, 7, and 11 and cancelled claims 3, 8, 10, and 12.
Claims 1-2, 4, 6-7, 9, 11 and 13-20 are therefore currently pending in the application. Claim 20 remains withdrawn from consideration.
Claims 1-2, 4, 6-7, 9, 11 and 13-19 are therefore under examination before the Office.
The rejections of record can be found in the previous Office action, dated November 17, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2022 was filed after the mailing date of the first Office Action on the merits on January 29, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
Claims 1-4 and 6-19 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beatty (U.S. patent 10,577,417).
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-7, 9, 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. patent 10,342,829) in view of Oberschmidt (Front Immunol. 2017 Jun 9:8:654).
Applicant argues that Smith and Oberschmidt do not contain motivation that would suggest to the skilled artisan to assemble a single chain chimeric antigen receptor with the specific domains arranged as claimed, nor do the references suggest guidance to make the specifically claimed construct due to the unpredictable nature of CAR design, citing Guedan (Molecular Therapy: Methods & Clinical Development, Vol.12, pgs. 145-156) as evidence.
Applicant's arguments have been considered fully but are not found to be persuasive.
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). MPEP 2141.03(I).
Both Smith and Oberschmidt are concerned with the design of chimeric antigen receptors (CARs). The purpose and function of each component in a chimeric antigen receptor was known in the art (see, e.g., Smith at col. 11, lines 16-24 and 48-50, col. 13, lines 4-34, and col. 12, lines 62-67, also see, e.g., Oberschmidt, generally, at page 4). The combining of prior art elements according to known methods to yield predictable results is one rationale to support a finding of obviousness. KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
In response to Applicant's citation of Guedan, Guedan also teaches that the various components of a CAR were known in the art (see, e.g., page 147 of Guedan, which teaches the use of CD28 as intracellular signaling domain. If anything, Guedan suggests to the skilled artisan to experiment with different known costimulatory domains or combinations thereof; a motivation to combine other references in this same field.
"[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).
Applicant's claimed invention appears to be nothing more than a combination of known components of a CAR, selected from a finite number of identified, predictable solutions, with each component performing its known, predicted function, and with a reasonable expectation of success. The cited prior art offers guidance as to both the function of each component of the CAR, as well as how they may be assembled, for example, page 4 of Oberschmidt explains why each known component in CAR design is selected. 
Applicant has not presented evidence that each component of their claimed invention is performing anything other than their known, predicted functions. Applicant has not presented evidence of any unexpected synergy of the specific combination of components of the claimed chimeric antigen receptor. 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
This rejection is therefore maintained.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644     

/AMY E JUEDES/            Primary Examiner, Art Unit 1644